DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
Figures 2A and 2B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figure 2B, element numbers 1, 113, 162, 164, 277, 360, 484, and 502; in Figure 3, elements 301, 310, and 320.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	Regarding claim 10, the claim recites, “An apparatus for characterizing a surface form of an optical element, configured to carry out the method as claimed in claim 1”.  This limitation would be considered a 35 USC 112(f) limitation, with “apparatus” being a substitute generic placeholder for “means” without any associated structure, if the limitation were claimed in combination with other elements (35 USC 112(f) states “Element in Claim for a Combination. – In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.).  Thus, claim 10 is rejected under 35 USC 112(a) because the claim cannot rely on the specification to provide the structure for the claimed apparatus.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "an entirety of the surface of the mirror" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  What mirror is 
Allowable Subject Matter
Claims 1-9 are allowed in view of the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for determining a figure of an optical element characterizing a surface form of the optical element, the method comprising, among other essential steps, calculating the figure of the optical element based on the plurality of interferometric measurements; wherein calculating the figure comprises iterative calculations, in a plurality of iteration steps, for ascertaining the figure of the optical element by carrying out respective forward calculations, each of the iteration steps being based on a respective reference wave that was adapted based on a preceding one of the iteration steps; and wherein the respectively adapted reference wave is ascertained by carrying out a backward calculation, and wherein carrying out the backward calculation comprises removing the figure from the respective interferometric measurement by calculation, in combination with the rest of the limitations of the above claim.
With further regard to the above claim, the use of sub-aperture stitching interferometry to measure aspheric surfaces is well known in the art, as evidenced by US 2016/0003611 to Furukawa; US 2014/0132960 to Chen et al.; US 2009/0079992 to Doerband; and US Pat. 7,221,461 to Evans.  However, this prior art fails to disclose or render obvious the claimed 
The examiner notes that while no art rejection is available to be made on claim 10 due to the allowability of claim 1, because the claim is rejected under 35 USC 112(a) as a single means claim, it is not considered allowable at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        February 28, 2021